UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6571



DEMETRIUS TYSON,

                                              Plaintiff - Appellant,

         and

STARLING THORNTON,

                                                           Plaintiff.

         versus

RONALD MOATS; R. SOWERS; DOCTOR POTTS; MS.
FUENTES; PAUL DAVIS; MARVIN ROBINSON; ROBERT
MILLER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-648)

Submitted:   January 23, 1997             Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.

Demetrius Tyson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Demetrius Tyson appeals the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. To the extent Appel-

lant seeks to appeal the portions of the order dismissing several

of the claims without prejudice, the order is not appealable.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066-67 (4th Cir. 1993). This court does not have jurisdiction over

those portions of the appeal and they must be dismissed. With

regard to the remaining claims, we have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm that portion of the order on the reasoning of the dis-

trict court. Tyson v. Moats, No. CA-96-648 (D. Md. Mar. 26, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                              DISMISSED IN PART, AFFIRMED IN PART




                                3